Order entered December 1, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00582-CV

                   IN THE INTEREST OF S.W., A CHILD

               On Appeal from the 255th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-11-15911

                                    ORDER

      By order dated November 17, 2020, we ordered Certified Shorthand

Reporter Jayne Godfrey to file, by November 25, 2020, the reporter’s record of the

hearing held on November 6, 2020. Before the Court is Ms. Godfrey’s November

25th request for an extension of time to file the reporter’s record. We GRANT the

request and extend the time to December 29, 2020.


                                            /s/   BILL WHITEHILL
                                                  JUSTICE